DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 06/17/2022 has been entered. In the amendment, claims 1-6 were presented as Previously Presented. However, in Applicant’s Remarks, dated 06/17/2022, Applicant indicated claims 1-6 were cancelled. During the telephonic interview with Applicant Attorney on 9/21/2022, Applicant confirmed claims 1-6 are cancelled. Claims 7-16 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejections.  
Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed on 06/17/2022, with respect to the rejection(s) of claim(s) 7-16 under 35 U.S.C. 102 have been fully considered and are persuasive.  The examiner acknowledges the cited prior art Baker (U.S. Pre-Grant Publication No. 2014/0271184) does not sufficiently teach determining a first number of add-on members which are to be held at the predetermined first position, and determining a second number of add-on members which are to be held at the predetermined second position, without receiving feedback from a sensor associated with the blade because Baker clearly teaches utilizing one or more sensors when determining the number of air deflectors to be actuated (paragraph [0045]).
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 112(a). Claim 7 requires determining a first number of add-on members which are to be held at the predetermined first position, and determining a second number of add-on members which are to be held at the predetermined second position, without receiving feedback from a sensor associated with the blade. However, this feature is not disclosed in the original disclosure of the application. While the original disclosure teaches controlling the add-on members without the need of any feedback sensors in the blade, there is no teaching that it does not receive any feedback from a sensor associated with the blade. Instead, Fig. 4 and paragraph [0040] teaches using rotor speed 22 as an input as the basis for determining a trim activation signal. The rotor speed is inherently measured from a sensor associated with the blade as the rotor speed is directly proportional to the speed of the blade. Therefore, even the disclosure filed by the applicant teaches using a sensor associated with the blade.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 7 requires determining a first number of add-on members which are to be held at the predetermined first position, and determining a second number of add-on members which are to be held at the predetermined second position, without receiving feedback from a sensor associated with the blade. However, this feature is not disclosed in the original disclosure of the application. While the original disclosure teaches controlling the add-on members without the need of any feedback sensors in the blade, there is no teaching that it does not receive any feedback from a sensor associated with the blade. Instead, Fig. 4 and paragraph [0040] teaches using rotor speed 22 as an input as the basis for determining a trim activation signal. The rotor speed is inherently measured from a sensor associated with the blade as the rotor speed is directly proportional to the speed of the blade. Therefore, even the disclosure filed by the applicant teaches using a sensor associated with the blade. The claimed subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 8-16 are also rejected under 35 U.S.C. 112(a) by virtue of their dependency on claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745